Citation Nr: 0514237	
Decision Date: 05/25/05    Archive Date: 06/01/05

DOCKET NO.  03-25 160A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from August 1959 to 
September 1961.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 2001 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which awarded service connection and 
assigned an initial noncompensable (0 percent) rating for 
bilateral hearing loss.  The veteran disagreed with the 
disability rating that was assigned.  

He testified at a hearing before the Board held via 
videoconference from the RO in March 2005; a copy of the 
transcript is associated with the record.  Subsequently, the 
veteran submitted evidence, for which he waived initial 
consideration by the RO.  


FINDINGS OF FACT

1.  All notice and assistance owed to the veteran has been 
provided; and all evidence necessary for an equitable 
disposition of the claim has been obtained.

2.  The veteran's bilateral audiometric test results 
correspond to numeric designations no worse than Level IV in 
the right ear and no worse than Level II in the left ear.  


CONCLUSION OF LAW

The criteria for a compensable initial rating for bilateral 
hearing loss have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2004). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2001, the RO awarded service connection and 
assigned a noncompensable rating for the veteran's bilateral 
hearing loss.  The veteran contends that his hearing disorder 
warrants a compensable rating.  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2004).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2004).  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2004).  In the appeal of an 
initial assignment of a disability rating, a veteran may be 
awarded separate percentage evaluations for separate periods 
based on the facts found during the appeal period, a practice 
known as "staged ratings."  Fenderson v. West, 12 Vet. App. 
119 (1999).  

The determination of the merits of the claim must be made as 
to whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  

A rating for hearing loss is determined by a mechanical 
application of the rating schedule to the numeric 
designations assigned based on audiometric test results.  
Lendenmann v. Principi, 3 Vet. App. 345 (1992).  To evaluate 
the degree of disability from defective hearing, the Rating 
Schedule establishes 11 auditory acuity levels from Level I 
for essentially normal acuity through Level XI for profound 
deafness.  These are assigned based on a combination of the 
percent of speech discrimination (Maryland CNC) and the 
puretone threshold average, as contained in a series of 
tables within the regulations.  The puretone threshold 
average is the sum of the puretone thresholds at 1000, 2000, 
3000, and 4000 Hertz, divided by four.  38 C.F.R. § 4.85 
(2004).  These averages are entered into a table of the 
rating schedule to determine the auditory acuity level of 
each ear, and these auditory acuity levels are entered into 
another table of the rating schedule to determine the 
percentage disability rating.  38 C.F.R. § 4.85 (2004).  

TABLE VI
Numeric Designation of Hearing Impairment
Based on Puretone Threshold Average and Speech Discrimination
Percent of
Discrimination				Average Puretone Decibel Loss

0-41
42-
49
50-
57
58-
65
66-
73
74-
81
82-
89
90-
97
98+
92-
100
I
I
I
II
II
II
III
III
IV
84-
90
II
II
II
III
III
III
IV
IV
IV
76-
82
III
III
IV
IV
IV
V
V
V
V
68-
74
IV
IV
V
V
VI
VI
VII
VII
VII
60-
66
V
V
VI
VI
VII
VII
VIII
VIII
VIII
52-
58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX
44-
50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X
36-
42
VIII
VIII
VIII
IX
IX
IX
X
X
X
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI



Table VII
Percentage Evaluations for Hearing Impairment

LEVEL OF HEARING IN
BETTER EAR
XI

100
*











X

90

80










IX

80

70

60









VII
I

70

60

50

50








VII

60

60

50

40

40







VI

50

50

40

40

30

30






V

40

40

40

30

30

20

20





IV

30

30

30

20

20

20

10

10




III

20

20

20

20

20

10

10

10

0



II

10

10

10

10

10

10

10

0

0

0


I

10

10

0

0

0

0

0

0

0

0

0



XI
X
IX
VII
I
VII
VI
V
IV
III
II
I
					LEVEL OF HEARING IN POORER EAR

An alternative method of rating exceptional patterns of 
hearing impairment is set forth in 38 C.F.R. § 4.86 (2004), 
but none of the veteran's test results meets the criteria for 
application of this alternative method.

The veteran testified before the Board in March 2005 about 
the effects of his service-connected bilateral hearing loss 
on his life, including his prior employment.  He estimated 
that he had only 50 percent of his hearing in his ears, even 
with hearing aids.  Both his testimony and several lay 
statements addressed the his service aboard a naval 
submarine, which ultimately resulted in his hearing loss.

Service medical records do not show that the veteran was 
diagnosed with hearing loss while on active duty.  Recent VA 
medical records reflect ongoing treatment for hearing loss, 
including the use of hearing aids.  

On VA audiological evaluation in August 2001, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
35
40
80
LEFT
20
20
25
20
55

The average was 46 in the right ear and 30 in the left ear.  
Speech recognition ability was 92 percent in the right ear 
and 88 percent in the left ear.  These results warrant 
findings of hearing acuity Level I in the right ear and 
hearing acuity Level II in the left ear under Table VI of 
38 C.F.R. § 4.85.  This is commensurate with a noncompensable 
rating under Table VII of 38 C.F.R. § 4.85.  

After the March 2005 Board hearing, the veteran also 
submitted a handwritten hearing loss chart that he indicated 
was from August 2001, as shown below:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
40
80
90
LEFT
20
30
20
55
65

Although these examination results appear in the claims 
folder attached to the results of the already been discussed 
August 2001 VA examination, it is not clear why these numbers 
are different.  Moreover, it is not even clear what the 
speech recognition ability results were using this test.  
Nevertheless, even if the speech recognition abilities for 
this test were the same as the results of the August 2001 
examination to which they were appended (that is, 92 percent 
in the right ear and 88 percent in the left ear), these 
results would warrant findings of hearing acuity Level II in 
the right ear and hearing acuity Level II in the left ear 
under Table VI.  This would still produce a noncompensable 
rating under Table VII.  

At another VA audiological evaluation in February 2004, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
35
90
90
LEFT
25
30
25
60
70

The averages were 60 on the right and 46 on the left.  Speech 
recognition ability was 80 percent on the right and 92 
percent on the left.  These results warrant findings of 
hearing acuity Level IV in the right ear and hearing acuity 
Level I in the left ear under Table VI of 38 C.F.R. § 4.85.  
These findings also are commensurate with a noncompensable 
rating according to the schedular criteria under the 
regulations.  38 C.F.R. § 4.85.  Thus, the Board is 
constrained to find that the veteran's service-connected 
bilateral hearing loss disability has warranted no more than 
a noncompensable rating under 38 C.F.R. § 4.85 at all times 
since the effective date of service connection.  

Throughout this appeal, the veteran has emphasized the 
circumstances of his service aboard the USS Sabalo, a 
submarine, and he has questioned various descriptions of that 
service.  He has done this by providing copies of Internet 
articles and emails, comrade statements, and his own 
statements and testimony.  But such information goes to the 
question of service connection not the severity of his 
service-connected disability.  The critical question before 
the Board is the nature and extent of the veteran's current 
hearing loss.  As a result, relevant evidence focuses on the 
degree of disability as measured on examination and as 
attested to by the veteran.  Therefore, there is no further 
need to explore the circumstances of the veteran's service, 
such as any duties on classified operations aboard the 
Sabalo. 

The Board has considered the veteran's argument that his 
hearing loss has increased in severity and the test results 
reflect an increase.  But the evidence clearly weighs against 
the assignment of a compensable rating in this case.  The 
Board has reviewed all of the hearing tests in the record 
and, unfortunately, none of these tests provide a basis for a 
compensable evaluation at this time.  The requirements of 
38 C.F.R. § 4.85 set out the percentage ratings for exact 
numerical levels of impairment required for a compensable 
evaluation of hearing loss.  As noted above, a rating for 
hearing loss is reached by a mechanical application of the 
Rating Schedule to the numeric designations assigned based on 
audiometric test results.  Lendenmann, 3 Vet. App. at 349.  
Even the chart submitted by the veteran appears to indicate 
"normal" hearing until about 2000 Hertz.  In this case, 
application of the Rating Schedule to the numeric 
designations assigned based upon the relevant findings 
obtained upon VA audiological examination show that the 
criteria for a compensable rating are not warranted.  In 
summary, the Board concludes that the preponderance of the 
evidence is against a compensable rating for bilateral 
hearing loss over the entire rating period.  See Fenderson v. 
West, 12 Vet. App. 119.

The Board finds that in this case, the disability picture is 
not so exceptional or unusual as to warrant a referral for an 
evaluation on an extraschedular basis.  For example, there is 
no competent evidence that the veteran's hearing loss has 
resulted in frequent hospitalizations or caused marked 
interference in his employment.  The Board is therefore not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) (2004).  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

As the preponderance of the evidence is against the claim, 
the "benefit-of-the-doubt" rule is not applicable, and the 
Board must deny the claim.  See 38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Duties to Notify and Assist the Appellant

On November 9, 2000, the VCAA was enacted and became 
effective.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law imposed additional duties 
and obligations on VA in notifying a claimant and developing 
claims.  VA also revised the provisions of 38 C.F.R. § 3.159 
effective November 9, 2000.  See 66 Fed. Reg. at 45,620-32 
(Aug. 29, 2001).  The Board finds that VA has satisfied its 
duties to notify and assist the appellant.  38 C.F.R. § 3.159 
(2004).  

The Board notes that the VA General Counsel has held that the 
notice provisions of the VCAA are not applicable to increased 
rating claims, where VCAA notice has already been provided.  
See VAOPGCPREC 8-2003 (holding that "[i]f, in response to 
notice of its decision on a claim for which VA has already 
given the section 5103(a) notice, VA receives a notice of 
disagreement that raises a new issue, section 7105(d) 
requires VA to take proper action and issue a statement of 
the case if the disagreement is not resolved, but 
section 5103(a) does not require VA to provide notice of the 
information and evidence necessary to substantiate the newly 
raised issue").  The Board observes that VA gave initial 
VCAA notice pertaining to the veteran's service-connection 
claim in a July 2001 letter, obtained VA treatment records, 
and afforded him VA examinations and opportunities to submit 
additional evidence in support of his claim.  Thus, this case 
comes within the purview of VAOPGCPREC 8-2003.  Even so, the 
Board notes that, in a January 2004 letter, a rating action, 
a statement of the case (SOC), and a supplemental statement 
of the case (SSOC), the RO gave the veteran additional 
content-complying notice with regard to what was needed to 
establish a compensable evaluation, what information VA had, 
or would, obtain, and what he should submit in support of his 
claim.  He, along with his representative, has provided 
testimony and additional argument and evidence in support of 
his claim.

Under these circumstances, the Board concludes that VA's 
actions have afforded the appellant "a meaningful 
opportunity to participate effectively in the processing of 
his claim by VA."  See Mayfield v. Nicholson, 19 Vet. App. 
___, slip op. at 32, 2005 WL 957317 (Vet. App. Apr. 14, 
2005).  Therefore, the Board finds that any perceived "error 
[in notice] did not affect the essential fairness of the 
adjudication", in light of the content-complying notice that 
the RO provided prior to the certification of the appeal to 
the Board, including the SOC, SSOC, and the January 2004 VCAA 
letter, which informed the appellant that his increased 
rating claim would remain denied and provided him with 
additional opportunities to present argument and evidence, 
and the veteran's testimony and submission of additional 
evidence, after he received the content-complying notice.  
Id. (holding timing-of-notice error prejudicial where 
fairness of adjudication was unaffected because appellant was 
able to participate effectively in processing of claim); see 
also 38 U.S.C.A. § 7261(b)(2) (West 2002); see Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004). 

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  As such, the Board finds that there has been 
no prejudice to the appellant in this case that would warrant 
further notice or development, his procedural rights have not 
been abridged.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)); Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Bernard, 4 Vet. App. at 393.




ORDER

A compensable initial rating for service-connected bilateral 
hearing loss is denied.



	                        
____________________________________________
	M. VAVRINA
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


